DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 2-5, 7, 9, 21-23, 25, 27, and 36 drawn to methods for determining the risk of or predisposition to developing a scoliosis.
Group II, claim(s) 10, 12, 17, 19 and 34 drawn to methods of detecting the presence or absence of polymorphic markers.
Group III, claim(s) 28-29 and 37-42 drawn to probes and primers for detecting the presence or absence of polymorphic markers.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because while the groups share a common technical feature of determining a risk or predisposition to developing a scoliosis, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang, et al. “More importantly, two SNPs, rs12885713 (−16C > T) and rs5871 polymorphisms, in the CALM1 gene have been proved to be predisposing factors for adolescent idiopathic scoliosis.” (BioMed Research International Volume 2014, Article ID 168106, at page 2 (Jan 2014)). Accordingly, there is no special technical feature common to all the claimed inventions and the requirements for unity of invention are consequently not satisfied a posteriori. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single generic inventive concept under PCT Rule 13.1. 
The species are as follows: 

If Group I is elected, Applicant is required to select:
Claim 2, elect (a) OR (b) OR (c)
If elect claim 2(a), further elect (i) OR (ii) OR (iii) OR (iv) (identify specific combination); OR 
If elect claim 2(b), further elect one OR a specific combination of more than one gene identified in 2(b)(ii); OR
If elect claim 2(c), further elect one of a. AND one of b., above
Claim 25, elect a nucleic acid sample OR a protein sample

If Group II or III is elected, Applicant is required to select:
A) one OR a specific combination of more than one gene/marker identified in claim 12, Table 4 OR Table 6.

If applicant elects Group I, applicant must elect either a nucleic acid sample or a protein sample to which the claims shall be restricted. If Group II or III is elected, Applicant should further elect a single gene or a single specific combination of more than one gene for prosecution. Applicant should further identify the genes elected by SEQ ID NOs. Claims 17, 28, 29, 39 and 41 are directed to a single gene. Claims 10, 12, 34, 37 are directed to one or more genes. Claims 19 is directed to two or more genes. The election can be for only one marker or for any specific combination of two or more markers. Claims which require fewer or more markers than elected will not be examined with the elected species. Rejoinder will be considered as appropriate when allowable subject matter is identified. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 163.1 because, under PCT Rule 1.2, they lack the same or corresponding special technical feature. Nucleic acids and proteins have different genetic makeups and different structures. In addition, these species are not obvious variants of each other based on the current record.

Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
All alternatives have a common property or activity; AND
B(1). A common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

The phrase "significant structural element is shared by all of the alternatives" refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
The phrase "recognized class of chemical compounds" means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.

The genes identified above are not regarded as being of similar nature because (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Each of the genes resides on different loci of different chromosomes. There is no common structure shared between the claimed genes. Additionally, the recited genes do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the genes will behave in the same manner and can be substituted for one another with the same intended results achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes would 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 


CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jennifer Overly/
Examiner, Art Unit 1634



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 10, 2021